Exhibit 99.1 Press release WiLAN Completes Second Transaction with SRI International OTTAWA, Canada – May 9, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that its wholly-owned subsidiary, IPA Technologies Inc., has acquired a portfolio of nine patents from SRI International. The patented technology relates to the “intelligent personal assistants” found in handsets, tablets, computers, cars, wearables and other connected devices. This agreement is SRI’s second transaction with WiLAN. Previously, the patent portfolio was non-exclusively licensed to a spin-out created by SRI to develop the product known as Siri, which was acquired by Apple in 2010. About SRI International SRI International creates world-changing solutions making people safer, healthier, and more productive. SRI, a research center headquartered in Menlo Park, California, works primarily in advanced technology and systems, biosciences, computing, and education. SRI brings its innovations to the marketplace through technology licensing, spin-off ventures and new product solutions. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
